DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 Response to Amendment
The Amendment filed 2/18/2022 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 10/28/2021.
The specification was received on 2/18/2022. This specification is acceptable.
The drawings were received on 2/18/2022. These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danielle Gross on 2/23/2022.

The application has been amended as follows: 
IN THE CLAIM:
Regarding claim 1, lines 9-10, the limitation “a second end” has been amended to recite “the second end”.

Claim 13 has been amended as follows:
13. A cartridge for an automatic injection device, comprising: 
a space for receiving a drug container configured to include a pharmaceutical product and comprising a plunger that fits within the drug container; and 
a movable element made of a shape memory alloy, having a first end and a second end, located within the drug container having a first longitudinal end and a second longitudinal end, where [[a]] the second end of the movable element abuts the plunger and urges the plunger toward [[a]]the second longitudinal end of the drug container by expanding based on shape memory properties of the movable element; and 
a drive system comprising the movable element, a mechanical restrictor operatively coupled to the movable element, and a holding means adjacent to the first longitudinal end of the drug container, wherein 
the movable element is comprised of a spring body, 
the spring body comprises a plurality of openings, 
the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, having an upper surface and a lower surface, 
the upper surface and the lower surface of each arm of the plurality of interconnected arms is substantially free from contact with the upper surface and the lower surface of all arms of the plurality of interconnected arms in both an extended state of the spring body and in a compressed state of the spring body, 
the spring body is located within the drug container in both the extended state and the compressed state, 

the mechanical restrictor comprises a ratchet mechanism that further regulates movement of the plunger from the compressed state to the extended state at a proscribed rate upon release of the holding means from the movable element, and 
the drive system provides a small form factor which allows the automatic injection device to be compact.

Regarding claim 14, line 2, the limitation “a first longitudinal end” has been amended to recite “the first longitudinal end”.

Regarding claim 14, line 3, the limitation “a second longitudinal end” has been amended to recite “the second longitudinal end”.

Regarding claim 16, lines 11-12, the limitation “a second end” has been amended to recite “the second end”.

Allowable Subject Matter
Claims 1-6, 8-11, 13, 14, 16-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an apparatus comprising: a drug container, a plunger, a movable element made of a shape memory alloy, the movable element is a spring body, the spring body comprises a plurality of openings, the spring body 
The closest prior art for an apparatus is Bosshard (US 2007/0112326 A1) as discussed in Final Rejection mailed on 10/28/2021 including a drug container, a plunger, a movable element made of a shape memory alloy, the movable element is a spring body, the spring body comprises a plurality of openings but is silent regarding the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, a drive element comprising the movable element, a mechanical restrictor and a holding means, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Porche (US 6,371,464 B1) discloses the closest prior art for the spring body comprises a plurality of interconnected arms formed of the shape memory alloy but is silent regarding a drive element comprising the movable element, a mechanical restrictor and a holding means, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Claims 2-6, 8-11 and 21-24 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a cartridge comprising: a space for receiving a drug container, a movable element made of a shape memory alloy, a drive system comprising the movable element, a mechanical restrictor operatively coupled to the movable element, a holding means, the spring body comprises a plurality of 
The closest prior art for a cartridge is Bosshard (US 2007/0112326 A1) as discussed in Final Rejection mailed on 2/18/2022 including a space for receiving a drug container, a movable element made of a shape memory alloy but is silent regarding a drive system comprising the movable element, a mechanical restrictor operatively coupled to the movable element, a holding means, the spring body comprises a plurality of openings, the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Porche (US 6,371,464 B1) discloses the closest prior art for the spring body comprises a plurality of openings, the spring body comprises a plurality of interconnected arms formed of the shape memory alloy but is silent regarding a drive system comprising the movable element, a mechanical restrictor operatively coupled to the movable element, a holding means, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Claim 14 being dependent on claim 13 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an automatic injection device comprising: a drug container, a plunger, a movable element made of a shape memory alloy, the movable element is a spring body, the spring body comprises a plurality of openings, the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, a drive element comprising the movable element, a mechanical restrictor and a holding means, the holding means comprises a wire and the mechanical restrictor 
The closest prior art for an apparatus is Bosshard (US 2007/0112326 A1) as discussed in Final Rejection mailed on 10/28/2021 including a drug container, a plunger, a movable element made of a shape memory alloy, the movable element is a spring body, the spring body comprises a plurality of openings but is silent regarding the spring body comprises a plurality of interconnected arms formed of the shape memory alloy, a drive element comprising the movable element, a mechanical restrictor and a holding means, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Porche (US 6,371,464 B1) discloses the closest prior art for the spring body comprises a plurality of interconnected arms formed of the shape memory alloy but is silent regarding a drive element comprising the movable element, a mechanical restrictor and a holding means, the holding means comprises a wire and the mechanical restrictor comprises a ratchet mechanism.
Claims 17 and 18 being dependent on claim 16 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 2/18/2022, with respect to claims 1, 13 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 13, 16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783